Name: 83/539/EEC: Council Decision of 26 September 1983 on the notification of provisional application by the European Economic Community and its Member States of the International Coffee Agreement 1983
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-11-09

 Avis juridique important|31983D053983/539/EEC: Council Decision of 26 September 1983 on the notification of provisional application by the European Economic Community and its Member States of the International Coffee Agreement 1983 Official Journal L 308 , 09/11/1983 P. 0001 Spanish special edition: Chapter 11 Volume 18 P. 0294 Portuguese special edition Chapter 11 Volume 18 P. 0294 +++++COUNCIL DECISION OF 26 SEPTEMBER 1983 ON THE NOTIFICATION OF PROVISIONAL APPLICATION BY THE EUROPEAN ECONOMIC COMMUNITY AND ITS MEMBER STATES OF THE INTERNATIONAL COFFEE AGREEMENT 1983 ( 83/539/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 113 AND 116 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , WHEREAS THE INTERNATIONAL COFFEE AGREEMENT 1983 WAS OPEN FOR SIGNATURE FROM 1 JANUARY UNTIL 30 JUNE 1983 AT THE HEADQUARTERS OF THE UNITED NATIONS ; WHEREAS THE SAID AGREEMENT HAS BEEN SIGNED BY THE COMMUNITY AND ITS MEMBER STATES ; WHEREAS THE AGREEMENT ENVISAGES CLOSE INTERNATIONAL COLLABORATION IN THE FIELD OF TRADE IN COFFEE WITH A VIEW TO BALANCING THE SUPPLY AND DEMAND FOR COFFEE IN ORDER TO STABILIZE THE PRICE OF THIS PRODUCT IN THE LIGHT OF MARKET CONDITIONS , THEREBY FOSTERING THE ECONOMIC DIVERSIFICATION AND DEVELOPMENT OF COFFEE-PRODUCING COUNTRIES , IMPROVING POLITICAL AND ECONOMIC RELATIONS BETWEEN PRODUCER AND CONSUMER COUNTRIES AND PROVIDING FOR INCREASING CONSUMPTION OF COFFEE ; WHEREAS APPLICATION OF THE AGREEMENT PRESUPPOSES JOINT PARTICIPATION BY THE COMMUNITY AND ITS MEMBER STATES ; WHEREAS IT IS THEREFORE IMPORTANT THAT THE COMMUNITY AND ITS MEMBER STATES NOTIFY THE GENERAL SECRETARIAT OF THE UNITED NATIONS ORGANIZATION THAT THEY INTEND TO APPLY THE AGREEMENT ON A PROVISIONAL BASIS , SUBJECT TO ITS SUBSEQUENT APPROVAL , HAS DECIDED AS FOLLOWS : ARTICLE 1 IN ACCORDANCE WITH ARTICLE 61 OF THE INTERNATIONAL COFFEE AGREEMENT 1983 , THE COMMUNITY AND ITS MEMBER STATES SHALL NOTIFY THE SECRETARY-GENERAL OF THE UNITED NATIONS THAT THEY INTEND TO APPLY THE AGREEMENT ON A PROVISIONAL BASIS , IN THEIR CAPACITY AS IMPORTING MEMBERS , WHEN IT ENTERS INTO FORCE IN ACCORDANCE WITH THE SAID ARTICLE . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED TO DEPOSIT THE NOTIFICATION OF PROVISIONAL APPLICATION OF THE AGREEMENT ON BEHALF OF THE COMMUNITY . THE TEXT OF THE NOTIFICATION AND THAT OF THE AGREEMENT ARE ATTACHED TO THIS DECISION . DONE AT BRUSSELS , 26 SEPTEMBER 1983 . FOR THE COUNCIL THE PRESIDENT C . SIMITIS